Citation Nr: 1125583	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), claimed as major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to November 1985, with one year and nine months of prior active service.

This case originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO), which denied the benefits sought on appeal.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in March 2008.  

This case was previously before the Board in April 2008 and was remanded for additional development.  The Board's April 2008 decision specifically denied service connection for PTSD while remanding the issue of major depression (now characterized as entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), claimed as major depression).

Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The April 2008 Board decision, from which this decision arose from, denied service connection for PTSD and remanded the issue of depression.  As such, the Veteran's claimed PTSD has already been adjudicated in the context of the present claim for a psychiatric disorder and will not be considered in the present matter.  However, given the holding in Clemons, the Board has recharacterized the issue of depression to the broader issue of entitlement to service connection for a psychiatric disorder, to include major depression, as is reflected on the cover page.





FINDING OF FACT

The evidence of record does not show that the Veteran's has a psychiatric disorder  that is related to his active duty service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a psychiatric disorder, including major depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2005 and March 2006 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  He was also informed that VA would seek to provide federal records.   Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.

Although the notice letters did not provide the Veteran with information indicating that a secondary service connection claim would require a current disorder and that it was either caused or aggravated by a service-connected disability, the Veteran was informed of that information in the May 2006 rating decision, the November 2006 Statement of the Case, May 2007 Supplemental Statement of the Case, and the September 2009 Supplemental Statement of the Case.    

With respect to the Dingess requirements, the March 2006 letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

It is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  Moreover, the Veteran has been represented by a representative in this matter.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").The Veteran and his representative have not indicated there is any outstanding evidence relevant to this claim.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and private medical records.  The RO also obtained the Social Security Records that the prior Board decision remanded to obtain; as such the RO substantially complied with the Board remand.  The Veteran has submitted medical records and statements. Although the record indicates that there might be prior VA medical records, in his December 11, 1998 VA medical record, the Veteran reported that he had not seen a psychiatrist previously.  Additionally, the Veteran has not indicated that any other unassociated VA medical records are pertinent to the present claim or provide any medical etiology information as to his present claim.  As such, the Veteran's claim is not prejudiced by the failure to obtain that evidence.  Furthermore, he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  

Although the Veteran has requested a VA examination, there is also no duty on the part of VA to provide a medical examination, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service and the current disorder, if shown. The Veteran has not done so, and no evidence thus supportive has otherwise been obtained. Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent medical evidence to suggest that the disorder is related to service.  Indeed, the Board notes that obtaining a VA examination is unnecessary as there is otherwise sufficient medical evidence of record to make a decision.  38 U.S.C.A. § 5103A(d). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as psychoses, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability.  Id.


Merits of the Claim
 
The Veteran contends that his psychiatric disorder began in, or as a result of, service.  He contends that he would self medicate his depression in service with the use of drugs and alcohol.  The evidence indicates the Veteran has been diagnosed with major depressive disorder and  PTSD.  

As noted in the Introduction portion of this decision, the Veteran is not service connected for PTSD.  The Board notes that the Veteran's accredited representative submitted a brief containing a footnote that major depression may be viewed as being secondary to PTSD.  To the extent the Veteran is claiming service connection for a psychiatric disorder secondary to PTSD, such theory for service connection is foreclosed in this case based on the Board's April 2008 decision denying service connection for PTSD.  

In regard to secondary service connection, the only disabilities for which he does have service connection are for residuals of lacerations to his bilateral arms, and he has not contended that his currently claimed depression is due to his laceration residuals.  As such, the record does not indicate that the Veteran has a psychiatric disorder secondary to a service-connected disability, and his claim is denied on that basis.

In specific regard to direct service connection, the Veteran's service treatment records are silent as to any complaints of, or treatment for, depression, or any other psychiatric disorder.  The October 1985 separation examination reported that he was psychiatrically normal, and in his report of medical history the Veteran specifically denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.

The record is silent for over a decade after the Veteran's discharge as to any complaints of, or treatment for, a psychiatric disorder.  

The initial post-service VA medical record is a March 24, 1998 record in which the Veteran requested treatment for cocaine dependence, and was diagnosed with cocaine dependence.  A December 11, 1998 VA medical record noted that the Veteran reported that he had never seen a psychiatrist and had a chronic cocaine addiction.  

A December 11, 1998 VA psychiatry history and physical found him to have a substance induced mood disorder and cocaine and alcohol dependence.  

A March 11, 1999 VA psychiatry initial evaluation found him to have polysubstance dependence and "major dep. Ds"

A September 7, 2001 VA mental health intake evaluation found the Veteran to complain of depression; he reported treatment for 3 years.  The examiner found him to have cocaine/alcohol/remission.  

An April 12, 2004 VA medical record noted that the Veteran had previously been treated for cocaine addiction and "substance-induced mood disorder."  The examiner noted that the Veteran reported that he has remained sober. The examiner found him to have the impression of depression and cocaine dependence in sustained remission, and that PTSD should be considered.

Subsequent VA medical records generally reported diagnoses of and treatment for non-combat PTSD and depression, as on October 6, 2004 and in a December 2004 letter from a VA medical provider.  VA medical records also sometimes found the Veteran's major depression to be secondary to PTSD, as in a February 2005 VA letter.  Otherwise, the VA medical records do not provide a medical opinion as to the etiology of the depression.  

Additional non-VA medical records, including from SSA, also indicated diagnoses of PTSD and depression, but did not provide evidence as to its etiology.  For example, a private medical record from E.S., Ph.D., also noted diagnoses of PTSD and major depressive disorder without psychotic features.

No medical evidence is of record finding that the Veteran has a psychiatric disorder  due to service.  The service treatment records (STRs) are silent as to any such complaints or treatment therefor, and neither the STRs nor service personal records indicate any problems with substance abuse.  The record is subsequently silent as to any complaints of, or treatment for, a psychiatric disorder until 1998, at which time he was diagnosed with a mood disorder induced by his drug use.  Subsequent records diagnosed the Veteran with PTSD and depression and found his depression to have developed due to his non-service-connected PTSD.  But as was noted earlier, service connection for PTSD was specifically denied in the April 2008 final Board decision.

To the extent that the Veteran may be claiming that he has a psychiatric disorder due to his in-service drug and alcohol use, the Board notes that any injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the result of the person's own willful misconduct, including abuse of alcohol or drugs. See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301(d).

Furthermore, the only evidence of the existence of an in-service psychiatric disorder is the Veteran's own relatively recent statements.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the service treatment records and the post-service medical treatment records to carry far more weight of credibility and probative value that the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Specifically, the Board finds the Veteran to not be credible in his assertions.  For example, in connection with his previously denied PTSD claim, the Veteran's descriptions of his stressors changed over the course of the appeal.  In a February 2005 statement he claimed that he witnessed a truck roll over a service member sleeping in the snow under another truck.  However, in his April 2006 VA examination, he reported that the service member was actually under the truck fixing it.  Furthermore, during the April 2006 VA examination he reported that he witnessed the helicopter crash while working in a tower, but in his March 2008 hearing, he reported that he was in the air in a different helicopter when he saw the helicopter crash.  The record thus indicates multiple instances of the Veteran's providing contradictory statements in his pursuit of benefits.  The Board further notes that although the Veteran claims that he has had depression since service, he made a claim in April 1999 several years before the present claim, but did not raise the issue of service connection for a psychiatric disorder at that time, though he had already been treated for substance abuse and the record appears to indicate that he may have been diagnosed with depression at that time.  The record thus implies that the Veteran did not consider his depression to be due to service.  

The only other evidence provided as to the Veteran's claim is his belief that he has a psychiatric disorder due to service.  Although he can provide testimony as to his own experiences and observations, the factual question of if his disorder can be attributed to his in-service experiences is a medical question, requiring a medical expert.  The Veteran is not competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  38 C.F.R. § 3.159.  He does not have the requisite special medical knowledge necessary for such opinion evidence.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for a psychiatric disorder other than PTSD (claimed as major depression), is denied. 


ORDER

Service connection for a psychiatric disorder other than PTSD (claimed as major depression), is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


